Citation Nr: 9905606	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-13 934	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) and denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REMAND

The Board finds that additional development is necessary to 
determine the severity of the veteran's service-connected 
PTSD.  Because further development and readjudication of the 
issue of an increased rating for PTSD could result in the 
award of a higher rating for PTSD, appellate review of the 
issue of entitlement to TDIU is not appropriate at this time.  

The evidence of record is not complete.  There appear to be 
additional VA and private treatment records which may be 
relevant to the issues on appeal.  In the veteran's claim for 
an increased rating for PTSD, dated in March 1997, he 
reported that he had been participating in the PTSD Program 
at the Westside VA Medical Center for the prior month.  In 
the April 1997 VA examination report, it is noted that the 
veteran reported that he attended a PTSD group twice a week.  
In addition, in the VA psychiatric examination report, 
completed in February 1998, it is noted that the veteran had 
been in group therapy at the Westside VA Medical Center 
weekly until about three or four weeks earlier when he 
stopped because he had been unable to finance the 
transportation.  Accordingly, the evidence indicates that the 
veteran received VA outpatient treatment for PTSD from about 
February 1997 to January 1998.  The evidence of record 
contains PTSD Program progress notes from only April to May 
1997.

The April 1997 VA examination report also notes that the 
veteran reported that he was hospitalized at the Westside VA 
Medical Center once in 1996 for emotional problems.  He also 
reported a separate hospitalization at the same VA facility 
in 1996 for substance abuse.  It does not appear that the RO 
has obtained a copy of the 1996 VA hospitalization report 
concerning treatment of the veteran's emotional problems.  
That evidence may be relevant in determining the veteran's 
disability status within the current claim period, since 
March 1996, one year prior to the filing of his current claim 
for an increased rating for PTSD, which was received in March 
1997.

Finally, the evidence of record identifies private medical 
records which may be pertinent and which have not been 
associated with the veteran's claims file.  A health 
insurance claim form indicates that the veteran was 
hospitalized in April 1996 at EHS Trinity Hospital and 
treated by Chittaranjan Patel, M. D.  This form specifies the 
diagnosis with a code number which is not explained.  
Accordingly, the records from EHS Trinity Hospital and Dr. 
Patel may be pertinent to an equitable disposition of the 
issues currently on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request that he identify all VA and 
private medical providers of treatment 
for PTSD from March 1996.  The RO should 
take the appropriate steps to obtain 
reports of all identified treatment, not 
already of record.

2.  The RO should request the veteran's 
medical records from the Westside VA 
Medical Center concerning 
hospitalizations in 1996 and PTSD 
Program progress notes for the period 
from February 1997 through January 1998.  

3.  The RO should take the appropriate 
steps to attempt to obtain copies of the 
veteran's medical records from EHS 
Trinity Hospital and Dr. Patel.

4.  After the completion of this 
development, the RO should determine if 
any further VA or fee-basis psychiatric 
examination is necessary.  If additional 
examination is necessary, the veteran's 
claims file must be made available to 
the examiner(s) to review prior to 
examining the veteran and the 
examiner(s) should specifically note on 
the examination report that the claims 
file, and any other medical evidence, 
was reviewed.  All pertinent tests and 
studies should be completed and 
considered by the examiner(s).  The 
examination report should provide a 
Global Assessment of Functioning score.  
In addition, the examiner(s) should note 
whether the veteran's service-connected 
PTSD, in itself, prevents him from being 
employed.  

5.  After all additional development has 
been completed, the RO must readjudicate 
the veteran's claims for an increased 
rating for PTSD and entitlement to TDIU.  
The RO should again consider whether 
referral of the TDIU claim, on an 
extraschedular basis, to the Director of 
the Compensation and Pension Service is 
warranted under the provisions of 
38 C.F.R. § 4.16(b) (1998).

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his attorney 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this 

REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 5 -


